DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.

Status of the Claims
Claims 3 – 4 and 12 have been cancelled. Claims 1, 13, and 18 have been amended. Claims 2, 5 – 11, 14 – 17, and 19 – 27 are as previously presented. Claims 18 – 27 remain withdrawn. Therefore, claims 1 – 2, 5 – 11, and 13 – 17 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 5 – 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ledet et al. (US 5,410,951) in view of Spiel et al. (US 4,155,293), Howard et al. (US 2017/0013991), Silvestrini (US 5,766,002), and Kaufman et al. (US 4,556,572).
Regarding claim 1, Ledet discloses an apparatus for treating a product with steam (Title; Fig. 5), including: 
- a treatment tunnel (Fig. 5, “cooker cabinet 17” [Col. 5, line 8]) having an entrance opening (Fig. 5, “entrance port 16” [Col. 5, line7]) and an exit opening (Fig. 5, “output port” [Col. 5, line 8]) for introducing and discharging the product, respectively; 
- a transport unit including a conveyor belt (Fig. 5, “conveyor belt 15” [Col. 6, line 53]) for transporting the product from the entrance opening to the exit opening; 
- piping connectable to a steam source for feeding steam into the treatment tunnel ("steam pipes 95" [Col. 5, line 29]); and 
- a plurality of nozzles in communication with the piping arranged for directing a jet of steam directly at the product (Fig. 5, “saturated steam atmosphere, supplied by manifold discharge nozzles 36” [Col. 7, lines 6-7]; nozzles 36 are part of steam pipes 95 [Col. 5, line 29]; “steam that is injected in high-velocity jets” [Col. 3, line 20]; "steam is thereby directed into the food product at a high velocity" [Col. 3, line 26-28]).

    PNG
    media_image1.png
    309
    1053
    media_image1.png
    Greyscale

Fig. 5 of Ledet

Ledet does not expressly disclose wherein the plurality of nozzles are arranged at a non-perpendicular angle relative to a transport direction of the transport unit, wherein the plurality of nozzles 
Spiel is related to a continuous cooking apparatus and process [Title]. Spiel discloses a nozzle arranged at a non-perpendicular angle relative to a transport direction of a transport unit, wherein the nozzle is aimed in a direction such that a jet of steam has a velocity component in a downward direction and a velocity component in a direction opposite to the transport direction (steam is directed onto conveyor belts 17 and 18 by nozzles 194 [Col. 10, lines 55-59]; Fig. 7A shows the transport direction of conveyor belts 17 and 18 (indicated by an arrow), and shows steam exiting a nozzle 194; “Superheated steam from the nozzles 194 hits the belts 17,18 at a small angle and travels along the belt, counter to its direction of travel, to achieve maximum heating from the steam” [Col. 19, lines 20-23]). It is noted that Spiel discloses a nozzle with this configuration, but does not expressly disclose a plurality of nozzles with this configuration. However, Ledet discloses a plurality of nozzles as described above.
Howard is related to an apparatus for treating a product with steam (the apparatus of Howard comprises a "second delivery system" that "provides steam or cooking medium in an impinging flow pattern directly to the food product to be cooked" [0010]; impinging flow is described in [0027], and impinging steam corresponds to a jet of steam (as opposed to non-impinging flow, described in [0026]). Howard discloses that the use of convective (non-impinging) steam as well as impinging steam that impinges to a food product results in the food product having a core temperature that increases more rapidly than it would if impinging steam is not applied to the food product (that is, if convective (non-impinging) steam alone is applied [0038]-[0040]). In other words, Howard teaches that the use of a jet of steam aimed directly at a food product results in a faster cooking of the food product, as compared to only applying steam that is not aimed directly at a food product.
Therefore, given Howard's teaching that the use of a jet of steam aimed directly at a food product results in a faster cooking of the food product, and given Spiel's teaching that maximum heating from steam is achieved by arranging a steam nozzle at a non-perpendicular angle relative to a transport direction of a transport unit, wherein the nozzle is aimed in a direction such that a jet of steam has a velocity component in a downward direction and a velocity component in a direction opposite to the transport direction, it would have been obvious to one of ordinary skill in the art to modify Ledet to include 

Ledet / Spiel / Howard does not expressly disclose wherein the jet of steam has a velocity component in a downward direction and a velocity component in a direction towards and through the entrance opening.
Silvestrini is related to an apparatus for treating a product with steam (Fig. 1A; Col. 1, lines 10-19; Col. 6, lines 27-39]. Fig. 1A of Silvestrini shows "jets 82 of steam" [Col. 6, lines 27-39] comprising a velocity component in a downward direction and a velocity component in a direction towards the entrance opening. Silvestrini also indicates that the steam has a velocity component through the entrance opening: “isolate the internal environment of the chamber 2 from ambient conditions external to that chamber, thus preventing leakage of steam or fluid from inside the chamber to the outside" [Col. 3, lines 24-27].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the jet of steam has a velocity component in a downward direction and a velocity component in a direction towards and through the entrance opening. Silvestrini indicates that the purpose of the jets of steam is "to heat the containers and their contents to a cooking and sterilizing temperature" [Col. 6, lines 27-39]. As described above, Howard discloses the use of a jet of steam for cooking a food product. Silvestrini also discloses the use of a jet of steam for cooking a food product as described above. Therefore, the inclusion of wherein the jet of steam has a velocity component in a downward direction and a velocity component in a direction towards and through the entrance opening is merely the application of a known technique of cooking a food product, using a jet of steam, to a known device, yielding the predictable result of cooking the food product.

    PNG
    media_image2.png
    506
    928
    media_image2.png
    Greyscale

Fig. 1A of Silvestrini

Ledet / Spiel / Howard / Silvestrini does not expressly disclose an entrance suction unit arranged for sucking away air and/or steam above the product upstream of the entrance opening of the tunnel.
Kaufman is related to an apparatus for treating a product with steam (Abstract). Kaufman discloses an entrance suction unit arranged for sucking away air and/or steam above a product upstream of the entrance opening of a tunnel (Fig. 1, “left and right steam collecting hoods 62, 64” [Col. 6, line 6]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an entrance suction unit arranged for sucking away air and/or steam above the product upstream of the entrance opening of the tunnel. Kaufman discloses that the steam collecting hoods “prevent unwanted steam migration” [Col. 8, lines13-28].

Regarding claim 2, Ledet discloses wherein the plurality nozzles are located in a section of the tunnel adjacent to the entrance opening (“FIG. 2 is a cutaway view, without the conveyor belt in place, looking into the interior of the cooker cooking region toward the conveyor belt entrance port, showing a set of steam inlet pipes and ports” [Col. 4, lines 36-39]; Fig. 2 shows that nozzles 36 are located in a section of the tunnel adjacent to the entrance opening).

However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the plurality nozzles are located within the first 15% of the length of the tunnel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claim 5, Ledet discloses wherein the plurality of nozzles are arranged for directing a sheet of steam onto the product (Fig. 2 shows the plurality of nozzles 36; the steam pipes have a plurality of orifices/nozzles [Col. 3, lines 24-25]; “steam is thereby directed into the food product at a high velocity” [Col. 3, lines 26-28]; the nozzle configuration shown in Fig. 2, along with the disclosure that steam is directed into the food product at a high velocity, indicates that the nozzles are arranged for directing a sheet of steam onto the product).

Regarding claim 6, Ledet discloses further including an additional nozzle arranged for injecting steam into the tunnel (Ledet discloses several nozzles 36, such as shown in Fig. 2; therefore, any one of these nozzles 36 can be considered an additional nozzle arranged for injecting steam into the tunnel).

Regarding claim 7, Ledet does not expressly disclose the apparatus according to claim 6, wherein the additional nozzle is not aimed directly at the product.
As described in the rejection of claim 1, Howard discloses both impinging steam that is aimed directly at the product, and non-impinging steam that is not aimed directly at the product (Fig. 1 shows nozzles 23 [0017] and non-impinging flow 25 [0018]; non-impinging flow is described as “a flow of steam or cooking medium that originates from a nozzle or cone oriented relative to the cook belt so that the flow moves laterally over or under the product or comes into contact with the top or bottom surface of the product because of a circulating or indirect (including deflected) air flow pattern created alone or in part by the cone or nozzle” [0026]).


Regarding claim 8, Ledet does not expressly disclose wherein the tunnel includes two or more consecutive compartments in transport direction of the transport unit.
Kaufman is related to an apparatus for treating a product with steam (Abstract). Kaufman discloses wherein the tunnel includes two or more consecutive compartments in transport direction of the transport unit (Fig. 1 shows a tunnel comprising conveyor belt 48 moving in the direction ‘B’ [Col. 5, lines 49-51], and consecutive compartments 72 and 74 [Col. 6, lines 25-35]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the tunnel includes two or more consecutive compartments in transport direction of the transport unit. This allows different sections of the tunnel to be heated to different steam temperatures as desired (“to raise the steam temperature in the oven to predetermined levels, for example, 525.degree. Fahrenheit in the first main chamber 72 and 625.degree. Fahrenheit in the second main chamber 74” [Col. 10, lines 42-45]).

Regarding claim 9, Ledet does not expressly disclose wherein the tunnel includes one or more separating walls separating the consecutive compartments.
Kaufman discloses wherein the tunnel includes one or more separating walls separating the consecutive compartments (Fig. 1, separating wall 54, which is a plate that aids in “dividing the interior of the oven” [Col. 5, lines 22-48]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the tunnel includes one or more separating walls separating the consecutive compartments. This allows different sections of the tunnel to be heated to different steam temperatures as desired (“to raise the steam temperature in the oven to predetermined 

Regarding claim 10, Ledet/Kaufman does not expressly disclose wherein the one or more separating walls include a cutout for feeding the product through the cutout through the separating wall.
However, Kaufman discloses that the plate extends “transversely across the entire front-to-back width of the interior of the oven 10”, and extends “downwardly from the upper wall 50 an amount such that the lowermost extent thereof is spaced a predetermined distance above the conveyor belt 48” [Col. 5, lines 27-33].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more separating walls include a cutout for feeding the product through the cutout through the separating wall. This is merely a change in shape of the separating wall of Kaufman. The courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B.

Regarding claim 11, Ledet does not expressly disclose wherein the treatment tunnel is symmetrical relative to the separating wall.
Kaufman discloses wherein the treatment tunnel is symmetrical relative to the separating wall (Fig. 1 shows wherein the tunnel is symmetrical relative to separating wall 54).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the treatment tunnel is symmetrical relative to the separating wall. This allows each of the compartments to have a desired size.

Regarding claim 15, Ledet does not expressly disclose an exit suction unit arranged for sucking away air and/or steam above the product downstream of the exit opening of the tunnel.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an exit suction unit arranged for sucking away air and/or steam above the product downstream of the exit opening of the tunnel. Kaufman discloses that the steam collecting hoods “prevent unwanted steam migration” [Col. 8, lines13-28].

Claims 13 – 14 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ledet / Spiel / Howard / Silvestrini / Kaufman in further view of Molnar et al. (US 2014/0328990).
Regarding claim 13, Ledet / Spiel / Howard / Silvestrini / Kaufman does not expressly disclose wherein the entrance suction unit includes a plate extending over the transport unit at a distance of 2-15 mm from the product.
However, Kaufman discloses wherein the “left and right steam collecting hoods 62, 64 are both fastened to the upper oven member 16 by strap members so that they are adjustable in a vertical direction depending upon the height of the product to be processed by the oven” [Col. 6, lines 6-10]. Kaufman also discloses that during operation, “collecting hoods 62, 64 have been moved an appropriate distance away from the top of the conveyor belt 48 so as not to have the lower parts thereto interfere with the passage into the oven of the product on the conveyor belt but yet sufficiently close to the top of the product so as to prevent any undesired excess steam from escaping” [Col. 10, lines 59-65]. This indicates that collecting hoods 62, 64 can be vertically adjusted to a position that is low enough to interfere with the passage into the oven of the product on the conveyor belt, and also can be adjusted such that a spacing exists between the top of the product and the collecting hoods.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the entrance suction unit extends over the transport unit at a particular distance from the product. This allows for achieving a desired spacing between the product and the suction unit, ultimately allowing for a desired amount of suction to occur at the location of the product.

However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the distance is 2-15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.
Kaufman does not expressly disclose wherein the suction unit includes a plate.
Molnar is related to a cooking apparatus comprising a vent. Molnar discloses a plate as part of the vent (Fig. 5 shows plate 71 comprising opening 73, wherein the plate is provide between cooking area 3 and vented backstop 41).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the suction unit includes a plate. This is merely the combination of prior art elements according to known methods to yield the predictable result of achieving venting of air and/or steam away from the product.

Regarding claim 14, Ledet / Spiel / Howard / Silvestrini / Kaufman does not expressly disclose wherein the entrance suction unit includes a suction slit and/or a plurality of suction openings in the plate.
However, Molnar discloses the plate as described in the rejection of claim 13. Plate 71 of Molnar comprises opening 73.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the entrance suction unit includes a suction slit and/or a plurality of suction openings in the plate. Regarding the inclusion of a plurality of openings in the plate, “the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04-VI-B.

Regarding claim 16, Ledet / Spiel / Howard / Silvestrini / Kaufman does not expressly disclose wherein the exit suction unit includes a plate extending over the transport unit at a distance of 2-15 mm from the product.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the exit suction unit extends over the transport unit at a particular distance from the product. This allows for achieving a desired spacing between the product and the suction unit, ultimately allowing for a desired amount of suction to occur at the location of the product.
Kaufman does not expressly disclose wherein the distance is 2-15 mm.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the distance is 2-15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.
Kaufman does not expressly disclose wherein the suction unit includes a plate.
Molnar is related to a cooking apparatus comprising a vent. Molnar discloses a plate as part of the vent (Fig. 5 shows plate 71 comprising opening 73, wherein the plate is provide between cooking area 3 and vented backstop 41).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the suction unit includes a plate. This is merely the combination of prior art elements according to known methods to yield the predictable result of achieving venting of air and/or steam away from the product.

Regarding claim 17, Ledet / Spiel / Howard / Silvestrini / Kaufman does not expressly disclose wherein the exit suction unit includes a suction slit and/or a plurality of suction openings in the plate.
However, Molnar discloses the plate as described in the rejection of claim 13. Plate 71 of Molnar comprises opening 73.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the exit suction unit includes a suction slit and/or a plurality of suction openings in the plate. Regarding the inclusion of a plurality of openings in the plate, “the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04-VI-B. 

Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.
On page 8, Applicant states:

    PNG
    media_image3.png
    500
    644
    media_image3.png
    Greyscale


In the paragraph bridging pages 8 – 9, Applicant further argues that neither Ledet nor Spiel suggests directing a jet of steam directly at the product. However, Ledet discloses this as described above. Applicant further discusses the previously-claimed limitation, “a direction opposite to the transport direction of the product.” However, Applicant has removed this limitation from the present claim set.
On page 9, Applicant states, “Kaufman teaches away from steam jets reaching the product directly (see Kaufman, column 7, lines 62-65).” However, column 7, lines 62-65 of Kaufman recite, “Even steam distribution, among other functions to be described hereinafter, keeps direct infrared radiation from the heating elements 78 from reaching the product directly.” This does not appear to teach away from steam jets reaching the product directly. Rather, this appears to indicate that it may be undesirable for direct infrared radiation from heating elements to reach a product directly.
On pages 10 – 11, Applicant refers to the limitation amended into claim 1. New prior art has been cited in this Office action to address the newly-added limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761                

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761